DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thoresen et al (US 2004/0204681).
Claims 1, 3-4, 8-9, and 11-17 are rejected in view of a first interpretation of Thoresen
Regarding claim 1, Thoresen discloses:
A catheter assembly (Fig. 47) comprising: a catheter (21; Fig. 1 – the relied upon embodiment of the needle shield is that of Fig. 47 but comprises the same generic structure of the catheter assembly of Fig. 1); a needle (31) having a sharp distal tip (32) disposed in the catheter (21; Fig. 1); a catheter hub (24) housing the catheter (21) and the needle (31); a needle shield (40) connected to the catheter hub (24) when the needle (31) is in a first position (Fig. 47; ¶0217 – the needle shield 40 is attached to the catheter hub 24 by clip lock 1221); a clip (1221) disposed in the needle shield (40) that cooperates with the needle (31), the clip (1221; Fig. 49) including: a first leg (2192) having a first flag (2193), a foot (2199) and a latch (2195); and a second leg (2191) angularly connected to the first leg (2192), wherein the foot (2199) is disposed between the first and second legs (2191, 2192); the latch (2195) is configured to engage the catheter hub (24) such that the latch (2195) engages the catheter hub (24) in the first position (Fig. 47) of the needle (31) (¶0219 – “holes 2195 engage detent 26”); and the latch (2195) disengages the catheter hub (24) when the needle (31) is retracted to a second position (Fig. 48) to enclose at least a portion of the needle (31).  
Regarding claim 3, Thoresen discloses:
The catheter assembly of claim 1, wherein the foot (2199) extends outwardly from the first flag (2193) (the interpreted foot 2199 extends in a different plane from the interpreted first flag 2193 and can therefore be interpreted as extending outwardly from the first flag 2193).  
Regarding claim 4, Thoresen discloses:
The catheter assembly of claim 1, wherein the foot (2199) extends away from the first and second legs (2191, 2192) (the interpreted foot 2199 extends in a different plane from the interpreted first and second legs 2191, 2192 and can therefore be interpreted as extending outwardly from the first and second legs 2191, 2192).  
Regarding claim 8, Thoresen discloses:
The catheter assembly of claim 1, wherein: the second leg (2191) includes a second flag (2193); and the first flag (2193) extends from the first leg (2192) toward the second leg (2191), the second flag (2193) extends from the second leg (2191) toward the first leg (2192), and the first and second flags (2193) are disposed between the first and second legs (2191, 2192) (Fig. 49).  
Regarding claim 9, Thoresen discloses:
The catheter assembly of claim 8, wherein: the first flag (2192) and the second flag (2191) are disposed on separate and parallel planes (Fig. 47, Fig. 49).  
Regarding claim 11, Thoresen discloses:
The catheter assembly of claim 1, wherein the second leg (2191) includes a substantially U-shaped spade (see Image 1 below).
Image 1. Annotated portion of Fig. 49

    PNG
    media_image1.png
    280
    898
    media_image1.png
    Greyscale

Regarding claim 12, Thoresen discloses:
The catheter assembly of claim 11, wherein the spade (Image 1) includes an angled lead-in portion (Image 1).  
Regarding claim 13, Thoresen discloses:
The catheter assembly of claim 11, wherein the spade includes an outer wall (Image 1 – angled lead-in portion) that is exposed to an outside of the catheter assembly (Fig. 47 – the indicated wall sits outside of needle shield 40 when in the first position). 
Regarding claim 14, Thoresen discloses:
The catheter assembly of claim 11, wherein the spade (Image 1) is disposed at a distal end (toward the sharp distal end of the needle 31) of the second leg (2191).  
Regarding claim 15, Thoresen discloses:
The catheter assembly of claim 1, wherein the first position (Fig. 47) of the needle (31) biases the first leg (2192) toward the second leg (2191) of the clip (1221) into an open position (position in which holes 2194 are aligned to allow needle 31 to pass through) during needle use (¶0217).  
Regarding claim 16, Thoresen discloses:
The catheter assembly of claim 8, wherein the second position (Fig. 48) of the needle allows the clip (1221) to move to a closed position (position in which holes 2194 are not aligned so needle 31 cannot pass through) to block the distal tip (32) of the needle (31) by the first flag (2193) and the second flag (2193) when the needle (31) is retracted after needle use (the flags 2193 and ends 2199 move into the closed position where they prevent needle 31 from moving distally).  
Regarding claim 17, Thoresen discloses:
A clip (1221; Fig. 49) used in a catheter assembly (Fig. 47), the clip comprising: a first leg (2192) having a first flag (2193), a foot (2199) and a latch (2195); and a second leg (2191) angularly connected to the first leg (2192), wherein the foot (2199) is disposed between the first and second legs (2191, 2192); the latch (2195) is configured to engage the catheter hub (24) such that the latch (2195) engages the catheter hub (24) in the first position (Fig. 47) of the needle (31) (¶0219 – “holes 2195 engage detent 26”); and the latch (2195) is configured to disengage the catheter hub (24) such that the latch (2195) disengages the catheter hub (24) when the needle (31) is retracted to a second position (Fig. 48) to enclose at least a portion of the needle (31) (¶0219 – “holes 2195 no longer engage detent 26”).
Claims 1, 2, and 5-6 are rejected in view of a second interpretation of Thoresen
Regarding claim 1, Thoresen discloses:
A catheter assembly (Fig. 47) comprising: a catheter (21; Fig. 1 – the relied upon embodiment of the needle shield is that of Fig. 47 but comprises the same generic structure of the catheter assembly of Fig. 1); a needle (31) having a sharp distal tip (32) disposed in the catheter (21; Fig. 1); a catheter hub (24) housing the catheter (21) and the needle (31); a needle shield (40) connected to the catheter hub (24) when the needle (31) is in a first position (Fig. 47; ¶0217 – the needle shield 40 is attached to the catheter hub 24 by clip lock 1221); a clip (1221) disposed in the needle shield (40) that cooperates with the needle (31), the clip (1221; Fig. 49) including: a first leg (2192) having a first flag (2199), a foot (2193) and a latch (2195); and a second leg (2191) angularly connected to the first leg (2192), wherein the foot (2193) is disposed between the first and second legs (2191, 2192); the latch (2195) is configured to engage the catheter hub (24) such that the latch (2195) engages the catheter hub (24) in the first position (Fig. 47) of the needle (31); and the latch (2195) disengages the catheter hub (24) when the needle (31) is retracted to a second position (Fig. 48) to enclose at least a portion of the needle (31).  
Regarding claim 2, Thoresen discloses:
The catheter assembly of claim 1, wherein the first flag (2199) includes the foot (2193) (the first flag 2199 is integral with the foot 2193) and the foot (2193) includes the latch (2195) (the foot 2193 is integral with the portion that includes latch 2195).  
Regarding claim 5, Thoresen discloses:
The catheter assembly of claim 1, wherein the foot (2193) is substantially perpendicular to the first leg (2192). 
Regarding claim 6, Thoresen discloses:
The catheter assembly of claim 1, wherein the latch (2195) is substantially perpendicular to the foot (2193).  
Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783